Citation Nr: 1002884	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  06-34 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to payment or reimbursement by the Department 
of Veterans Affairs (VA) for unauthorized hospitalization 
medical expenses incurred from March 1, 2003, through March 
4, 2003.

2.  Entitlement to payment or reimbursement by VA for 
unauthorized transportation medical expenses incurred on 
March 4, 2003. 

3.  Entitlement to payment or reimbursement by VA for 
unauthorized hospitalization medical expenses incurred from 
March 4, 2003, to March 22, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1953 to February 
1956.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from decisions of the Department of Veterans 
Affairs (VA), Medical Center in Fort Harrison, Montana.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was treated at Cottonwood Hospital from March 
1, 2003 through March 4, 2003.  The Veteran's care was 
reimbursed, in part, through Medicare.

2.  The Veteran was transported by Gold Cross Ambulance on 
March 4, 2003.

3.  The Veteran was treated at LDS Hospital from March 4, 
2003 through March 22, 2003.




CONCLUSIONS OF LAW

1.  The criteria for payment or reimbursement of private 
medical expenses incurred from March 1, 2003, through March 
4, 2003, have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 
2002); 38 C.F.R. §§ 17.120, 17.1000- 17.1002 (2009).

2.  The criteria for payment or reimbursement of private 
medical expenses (transportation expenses) incurred on March 
4, 2003, have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 
2002); 38 C.F.R. §§ 17.120, 17.1000- 17.1002 (2009).

3.  The criteria for payment or reimbursement of private 
medical expenses incurred from March 4, 2003, to March 22, 
2003, have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 
2002); 38 C.F.R. §§ 17.120, 17.1000- 17.1002 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in May 2003 and January 2004, VA notified 
the appellant of the information and evidence needed to 
substantiate and complete his claims, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This letter informed the appellant to 
submit medical evidence showing that he was entitled to 
reimbursement or payment for unauthorized medical expenses 
and noted other types of evidence the Veteran could submit in 
support of his claims.  The Veteran also was informed of when 
and where to send the evidence.  After consideration of the 
contents of these letters, the Board finds that VA has 
satisfied substantially the requirement that the Veteran be 
advised to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As will be explained below in greater detail, the evidence 
does not support granting any of the Veteran's claims for 
reimbursement or payment of unauthorized medical expenses.  
Thus, any failure to develop these claims under the VCAA 
cannot be considered prejudicial to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant 
also has had the opportunity to submit additional argument 
and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

The Board notes that the Federal Circuit had held previously 
that any error in VCAA notice should be presumed prejudicial 
and VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
The Supreme Court recently reversed the Federal Circuit's 
decision in Sanders, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2) which provides that, in conducting 
review of decision of the Board, a court shall take due 
account of the rule of prejudicial error.  The Supreme Court 
essentially held in Sanders that-except in cases where VA 
has failed to meet the first requirement of 38 C.F.R. 
§ 3.159(b) by not informing the claimant of the information 
and evidence necessary to substantiate the claim-(1) the 
burden of proving harmful error must rest with the party 
raising the issue; (2) the Federal Circuit's presumption of 
prejudicial error in Sanders imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process; and (3) determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In light of the Supreme Court's recent decision in Sanders, 
although the Veteran was not provided with notice of the 
Dingess requirements, the Board finds that any failure to 
satisfy the duty to notify is not prejudicial.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Because all 
of the appellant's claims are being denied in this decision, 
any question as to the appropriate disability rating or 
effective date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; the Veteran has 
not contended otherwise.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  Because the weight of 
the competent evidence is against the Veteran's claims, no 
examination is required.  In summary, VA has done everything 
reasonably possible to notify and to assist the Veteran and 
no further action is necessary to meet the requirements of 
the VCAA.

Legal Criteria

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
17.1002 (the implementing regulations).  Section 1725 was 
enacted as part of the Veterans Millennium Health Care and 
Benefits Act, Public Law 106-177, 113 Stat. 1556.  

To be eligible for reimbursement under this Act the appellant 
has to satisfy all of the following conditions: (a) the 
emergency services were provided in a hospital emergency 
department or a similar facility held out as providing 
emergency care to the public; (b) the claim for payment or 
reimbursement for the initial evaluation and treatment is for 
a condition of such a nature that a prudent lay person would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or health 
(this standard would be met if there were an emergency 
medical condition manifesting itself by acute symptoms of 
sufficient severity (including severe pain) that a prudent 
lay person who possesses an average knowledge of health and 
medicine could reasonably expect the absence of immediate 
medical attention to result in placing the health of the 
individual in serious jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any bodily organ or 
part); (c) a VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before hand 
would not have been considered reasonable by a prudent lay 
person (as an example, these conditions would be met by 
evidence establishing that a Veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center); (d) the claim for 
payment or reimbursement for any medical care beyond the 
initial emergency evaluation and treatment is for a continued 
medical emergency of such a nature that the Veteran could not 
have been safely discharged or transferred to a VA or other 
Federal facility (the medical emergency lasts only until the 
time the Veteran becomes stabilized); (e) at the time the 
emergency treatment was furnished, the Veteran was enrolled 
in the VA health care system and had received medical 
services under authority of 38 U.S.C. Chapter 17 within the 
24-month period preceding the furnishing of such emergency 
treatment; (f) the Veteran is financially liable to the 
provider of emergency treatment for that treatment; (g) the 
Veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment); (h) the Veteran has no contractual or 
legal recourse against a third party that could reasonably be 
pursued for or in part, the Veteran's liability to the 
provider; and (i) the Veteran is not eligible for 
reimbursement under 38 U.S.C. § 1728 for the emergency 
treatment provided.  See 38 C.F.R. § 17.1002 (2009).

Section 1728(a), Title 38, United States Code, provides that 
VA may pay or reimburse Veterans for medical expenses 
incurred in non-VA facilities where: (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a Veteran in need 
thereof (A) for an adjudicated service-connected disability, 
(B) for a non service-connected disability associated with 
and held to be aggravating a service-connected disability, 
(C) for any disability of a Veteran who has a total 
disability permanent in nature from a service-connected 
disability; or (D) for any illness in the case of a Veteran 
who is a participant in a vocational rehabilitation program 
that necessitates care or treatment to make possible such 
Veteran's entrance into a course of training, prevent 
interruption of such course of training, or hasten the return 
to such course of training; and (3) Department or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  See also 38 C.F.R. 
§ 17.120 (2009).  The Court has held that all three of these 
statutory requirements must be met before payment may be 
authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).

Factual Background

At the outset, the Board notes that, according to the 
evidence of record, the Veteran is entitled to some insurance 
coverage under Medicare Part A, e.g. "hospital benefits 
only."  The Board also notes initially that service 
connection is not in effect for the disability treated in 
March 2003 for which the Veteran seeks reimbursement of 
payment of unauthorized medical expenses.

On March 1, 2003, the Veteran was transported via ambulance 
to Cottonwood Hospital where he presented to the emergency 
room with an episode of severe chest pain.  On arrival at 
Cottonwood, the Veteran was treated overnight and 
subsequently underwent cardiac catheterization by Dr. K.S., 
at which time it was discovered that the Veteran had an 
occluded right coronary artery and severe proximal left 
anterior descending and circumflex lesions.  The Veteran 
developed mild heart failure and was treated with diuretics.  
On March 4, 2003, he was transferred to LDS Hospital via Gold 
Cross Ambulance, for coronary bypass surgery.  Upon transfer 
to LDS, it was determined that the Veteran's condition was 
not stable enough to perform the necessary surgery and 
accordingly a quadruple coronary artery bypass grafting with 
percutaneous insertion of an intra-aortic balloon pump was 
not performed on the Veteran until March 10, 2003.  On March 
22, 2003, the Veteran was released from LDS Hospital.

In a December 2009 hearing before the undersigned, the 
Veteran and his son stated that when it was determined by 
medical staff at Cottonwood that the Veteran was to be 
transferred to another hospital for additional treatment, the 
Veteran and members of his family requested that he be taken 
to a VA facility.  According to the Veteran, he was informed 
by a Dr. K.S. that "the VA had approved . . . LDS Hospital 
and that they would take care of everything."  See Board 
hearing transcript dated December 4, 2009, at pp. 4.  It was 
based on this assurance that the Veteran agreed to be 
transferred to LDS, where the subsequent quadruple coronary 
artery bypass surgery was performed.

Analysis

Treatment at Cottonwood Hospital

In order for a Veteran to be eligible for reimbursement for 
emergency services, among other things, the Veteran cannot 
have coverage under a "health-plan contract" for payment or 
reimbursement, in whole or in part, for emergency treatment.  
38 U.S.C.A. § 17.25 (West 2002), 38 C.F.R. § 17.1002(g) 
(2009).

Under 38 C.F.R. § 17.1002(g), the term "health-plan 
contract" includes an insurance policy or contract, medical 
or hospital service agreement, membership or subscription 
contract, or similar arrangement under which health services 
for individuals are provided or the expense of such services 
are paid.  It also includes, but is not limited to, an 
insurance program described in section 1811 of the Social 
Security Act (42 U.S.C. 1395c), which refers to the Medicare 
program administered by the Social Security Administration, 
certain State plans for medical assistance, and workers' 
compensation laws or plans.  See 38 U.S.C.A. § 1725(f)(2); 38 
C.F.R. § 17.1001.

In October 2003, VA received notice from the billing 
department of the Heart and Lung Institute of Utah, through 
which Dr. K.S. was seeking reimbursement.  The statements 
included a copy of the Veteran's "Medicare Health 
Insurance" card, clearly stating that the Veteran was 
entitled to "Hospital (Part A) Benefits Only," effective 
July 1995.  The statement from the Heart and Lung Institute 
clarifies that Medicare Part A does not pay reimbursement for 
doctor's expenses.  The Board recognizes that Part A coverage 
does not include doctor's expenses.  The law provides, 
however, that any health-plan contract which includes 
coverage "in whole or in part, for emergency treatment" 
precludes reimbursement by VA under the Veterans Millennium 
Health Care and Benefits Act.  See 38 U.S.C.A. § 1725(f)(2); 
38 C.F.R. § 17.1001.

As the Veteran carries a disqualifying health-plan contract, 
he fails to meet one of the criteria for payment or 
reimbursement under 38 U.S.C.A. § 1725, the lack of other 
insurance coverage under 38 C.F.R. § 17.1002(g).  
Accordingly, it is not necessary to analyze whether the claim 
meets the additional 38 U.S.C.A. § 1725 requirements.  See 38 
C.F.R. § 17.1002 (2009).  In summary, the Board finds that 
payment or reimbursement for treatment at Cottonwood Hospital 
from March 1, 2003, to March 4, 2003, is denied.



Ambulance Transportation to LDS Hospital & Treatment at LDS 
Hospital

The claim for payment or reimbursement for any medical care 
beyond the initial emergency evaluation and treatment is for 
a continued medical emergency of such a nature that the 
Veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the Veteran becomes stabilized).  
38 C.F.R. § 17.1002(c).  The term "stabilized" is further 
defined as meaning that no material deterioration of the 
emergency medical condition is likely within reasonable 
medical probability to occur if the Veteran is discharged or 
transferred to a VA or other Federal facility.  38 C.F.R. § 
17.1001(d).

On March 1, 2003, the Veteran arrived to Cottonwood Hospital 
where treatment began.  On admission, it was unclear whether 
the Veteran had sustained an acute myocardial infarction.  
There were no signs of pulmonary embolus, pneumonia or 
pneumothorax and no signs of myocarditis or pericarditis.  
According to the record there was "some confusion" over 
where the Veteran was to be admitted.  Dr. G.A.V. spoke with 
Dr. K.S. who agreed to accept the Veteran at Cottonwood.  At 
that time, however, it was discovered that no beds were 
available at Cottonwood and a doctor at LDS Hospital was 
contacted and agreed to take the Veteran.  When a bed later 
became available at Cottonwood, the Veteran was admitted 
there.

A note indicates that the Veteran had "cardiac 
complications" requiring a procedure to be performed that 
could not be performed at Cottonwood.  The Veteran was 
subsequently transported, via Gold Cross Ambulance, to LDS 
Hospital three days after admission to Cottonwood, on March 
4, 2003.

The record does not indicate why the Veteran was not 
transferred to a VA or other federal facility.  A review of 
the locations of these facilities shows that LDS Hospital is 
approximately four miles from the VA Medical Clinic.  Beyond 
the statement of the Veteran and his son, there is no 
indication in the record that, during the four days that the 
Veteran was admitted to Cottonwood, any attempt was made to 
use the VA Medical Clinic rather than LDS Hospital.

The Board has considered the statements of the Veteran and 
his son at his December 2009 hearing before the undersigned 
stating that Dr. K.S. allegedly called VA and "the VA had 
approved . . . LDS Hospital and that they would take care of 
everything."  See Board hearing transcript at pp. 4.  While 
the Board is sympathetic to the Veteran's case, the events 
reported at his hearing are not consistent with the record.  
Because the Veteran was stabilized sufficiently to be 
transferred to another healthcare facility, LDS Hospital, the 
Board concludes that the Veteran could have been transferred 
safely to the nearby VA Medical Center.  Accordingly, the 
Board also finds that payment or reimbursement for ambulance 
transportation by Gold Cross Ambulance on March 4, 2003, or 
for care provided at LDS Hospital from March 4, 2003 through 
March 22, 2003, is not warranted.


ORDER

Entitlement to payment or reimbursement by VA for 
unauthorized hospitalization medical expenses incurred from 
March 1, 2003 through March 4, 2003, is denied.

Entitlement to payment or reimbursement by VA for 
unauthorized transportation medical expenses incurred on 
March 4, 2003, is denied. 

Entitlement to payment or reimbursement by VA for 
unauthorized hospitalization medical expenses incurred from 
March 4, 2003, to March 22, 2003, is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


